Citation Nr: 0411547	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-16 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an extension of a total disability 
evaluation for convalescence beyond October 31, 1998, based 
on a right shoulder operation performed on July 17, 1998.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of traumatic right olecranon 
exostosis/tendinitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  This case was remanded by the Board in 
December 2002 for further development; it was returned to the 
Board in March 2004.

In a December 2002 decision, the Board granted entitlement to 
a 20 percent evaluation for post-operative residuals of a 
right shoulder injury with resection of the distal clavicle.  
The issue of the proper schedular (or extra-schedular) rating 
assignable for the veteran's service-connected right shoulder 
disability is therefore no longer before the Board.

The issue of entitlement to a disability evaluation in excess 
of 10 percent for residuals of traumatic right olecranon 
exostosis/tendinitis is addressed in the remand at the end of 
this action.


FINDING OF FACT

The veteran underwent surgery on his right shoulder on July 
17, 1998.  The veteran did well post-operatively and did not 
require post-hospital convalescence beyond October 31, 1998.


CONCLUSION OF LAW

The criteria for extension of a total disability evaluation 
for convalescence beyond October 31, 1998, based on surgery 
on July 17, 1998, have not been met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the July 2000 rating decision from which the current 
appeal originates, and that his claim was denied on the 
merits.  The veteran was provided with a statement of the 
case in November 2000 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
December 2002 Board remand informed the veteran of the 
evidence necessary to substantiate his claim by specifically 
highlighting the relevant portions of 38 C.F.R. § 4.30 
pertaining to the instant claim.

The Board notes that the July 2000 rating decision predated 
the enactment of the VCAA.  The United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.    

In the present case, a substantially complete application for 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 was received in December 1999.  Thereafter, the July 
2000 rating decision denied that claim.  Only after that 
rating action was promulgated did the Board, in the December 
2002 remand, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
and the AOJ, in December 2002, provide notice to the veteran 
as to what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  See Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the notice requirements mandated by the VCAA in this 
case were not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2002 by 
the Board and the AOJ was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran responded to the 
notice, and his claim was thereafter readjudicated in an 
April 2003 supplemental statement of the case.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices, and in fact has done so.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the December 
2002 Board remand, the December 2002 VA letter, the November 
2000 statement of the case and the supplemental statements of 
the case on file informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the December 2002 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA, and the RO, in the 
April 2003 supplemental statement of the case, re-adjudicated 
the veteran's claim under the VCAA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that the record contains the 
following:  VA treatment records for 1992 to September 2003; 
the reports of October 1998 and November 2000 VA fee basis 
examinations of the veteran; and a February 2003 opinion by 
the Chief of Orthopedic Services at a VA medical center.  The 
Board notes that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) for a number of years.  Notably, however, the veteran 
himself reports that his disability payments from SSA are 
based on psychiatric disability, and neither the veteran nor 
his representative has requested that VA obtain any records 
from the SSA.  Nor is there otherwise any suggestion in the 
record that records from SSA would be germane to the instant 
appeal.  Further development to obtain any records held by 
SSA is therefore not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual background

The veteran contends that he is entitled to extension of a 
temporary total disability rating beyond October 31, 1998, 
based on a need for convalescence.

Historically, the veteran's right shoulder was injured in a 
confrontation with another patient while he was 
psychiatrically hospitalized in April 1992.  The evidence on 
file shows that he has been unemployed since 1985 and is 
considered disabled by the Social Security Administration on 
account of psychiatric disability.

VA treatment records on file show that the veteran presented 
in July 1998 for surgery based on complaints of right 
shoulder pain and difficulty with maneuvering objects 
overhead.  Range of right shoulder motion testing at that 
time disclosed forward flexion to 160 degrees, external 
rotation to 40 degrees and internal rotation to T10 at 90 
degrees; tenderness over the acromioclavicular joint was 
present, and X-ray studies demonstrated findings consistent 
with rotator cuff pathology.  The veteran thereafter 
underwent, on July 17, 1998, a diagnostic arthroscopy of the 
right shoulder with subacromial decompression and open distal 
clavicle excision.  The veteran tolerated the procedure and 
recovered without complication.  He was discharged the next 
day in stable condition.

The VA treatment records show that he returned one week later 
for removal of sutures, at which time he was described as 
healing well.  His sutures were removed and steri strips were 
applied.  He was able to abduct the shoulder to 75 degrees 
and externally rotate the shoulder to about 40 degrees.  The 
veteran was recommended for physical therapy, begun on an 
exercise regimen, and scheduled for a follow-up visit in two 
months, with an anticipated final follow-up visit in two to 
three months from July 24, 1998.  An October 26, 1998 
treatment note indicates that the veteran was referred to 
physical therapy from the orthopedic service.  His right 
shoulder symptoms at that time included only minor soreness, 
and he indicated that his shoulder pain had been much better 
since the surgery.  Physical examination showed that the 
incision site was well-healed.  The veteran's range of right 
shoulder motion was within functional limits and equal to 
shoulder function on the left, except as to internal 
rotation.  Right shoulder strength was from 4+/5 to 5/5.  The 
veteran was noted to exhibit trouble in performing his 
exercises on account of significant right elbow pain.  His 
shoulder condition was described as stable.

The records show that the veteran was psychiatrically 
hospitalized in November 1998, at which time his treating 
physicians noted that his strength was 5/5 and that he had no 
intention of seeking gainful employment.  An April 1999 
treatment note indicates that the veteran's shoulder was 
doing well and that he was ready to resume working in his 
yard.  His primary complaints centered on his right elbow, 
and he was discharged from the orthopedic clinic.  An August 
1999 treatment note documents that the veteran was undergoing 
therapy for right elbow problems.  A September 1999 physical 
therapy note discloses that the veteran's shoulder pain was 
considered improved, and that he was concerned mainly with 
elbow problems.

In a July 1998 statement, the veteran's representative 
explained that the veteran could not attend a recently 
scheduled VA examination because his recent surgery prevented 
him from traveling at that time.

On file is the report of an October 1998 VA fee basis 
examination, at which time the veteran reported that he was 
attending physical therapy sessions, for which he was 
receiving significant relief of his shoulder pain.  He 
reported experiencing right shoulder stiffness, weakness, and 
lack of endurance, but he indicated that he was not 
experiencing any flare-ups.  He denied any dislocation, 
inflammatory arthritis, or any other constitutional symptoms.  
He reported that since he did not work, his right shoulder 
condition did not interfere with his daily activities.  On 
range of active right shoulder motion testing the veteran was 
able to forward flex the shoulder to 132 degrees; extend the 
shoulder to 43 degrees; abduct the shoulder to 130 degrees; 
externally rotate the shoulder to 70 degrees; and internally 
rotate the shoulder to 50 degrees.  On range of passive right 
shoulder motion testing, the veteran was able to forward flex 
the shoulder to 132 degrees; extend the shoulder to 45 
degrees; abduct the shoulder to 130 degrees; externally 
rotate the shoulder to 75 degrees; and internally rotate the 
shoulder to 53 degrees.  The veteran's right shoulder scar 
was described as well healed, and no right shoulder heat, 
crepitus or atrophy was identified.  X-ray studies of the 
shoulder disclosed the presence of distal clavicle resection 
of approximately 2 centimeters, but were otherwise negative 
for any abnormalities.

In a June 1999 statement, the veteran indicated that while 
his right shoulder was better since the surgery, his elbow 
condition was worse.

In a September 1999 decision the Board granted entitlement to 
compensation for traumatic injury to the right 
acromioclavicular joint with post-operative residuals of 
resection of the distal right clavicle pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The RO implemented the 
Board's decision in an October 1999 rating decision.  In 
December 1999, the veteran submitted a statement requesting a 
temporary total evaluation based on a period of convalescence 
effective the date of his claim in 1992.  He indicated that 
he had sought follow-up treatment many times since the July 
1998 surgery, and had undergone at least eight physical 
therapy sessions, but was unsure as to whether he had been 
discharged from treatment.  In the July 2000 rating decision 
from which the instant appeal originates, the RO denied 
entitlement to a period of convalescence pursuant to 
38 C.F.R. § 4.30 based on the July 17, 1998, surgery.

The veteran was afforded a VA fee basis examination in 
November 2000, at which time he reported that he was able to 
perform his activities of daily living, but that his right 
arm tended to become weak and tired.  He noted that he 
attended physical therapy twice per week in 1999, and that he 
was currently unemployed.  Physical examination disclosed the 
absence of any heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  He exhibited 
full range of motion with stiffness and pain, but did not 
display any constitutional signs.  X-ray studies disclosed 
the presence of post-surgical changes with lateral resection 
of the clavicle at the acromioclavicular joint.

In a December 2002 decision, the Board granted entitlement to 
a 20 percent evaluation for the veteran's right shoulder 
disability, effective the date of his initial claim for 
compensation for that disorder.

On file is a February 2003 statement by the Chief of 
Orthopedic Services at a VA medical center.  The physician 
indicated that he had reviewed the veteran's claims files and 
medical records pertaining to the July 1998 surgery, but 
found the veteran's post-operative course to have been 
relatively uneventful.  He noted that patients undergoing the 
type of surgery performed on the veteran normally are 
immobilized immediately after surgery and gradually begun on 
gentle range of motion exercises, and that such patients 
usually require from six to ten weeks full convalescence 
before they are again able to use the shoulder.  The 
physician noted that the veteran did not appear to have 
experienced any prolonged difficulty with wound healing and 
was not housebound, and that the veteran appeared to have 
been immobilized and gradually introduced to motion and 
strengthening exercises.  The physician concluded that the 
veteran should have been authorized at least two months 
convalescence.

In a March 2003 rating decision, the RO granted the veteran a 
temporary total rating based on a period of convalescence 
effective from July 17, 1998 to October 31, 1998.

In a statement received in August 2003, the veteran indicated 
that he wore an arm immobilizer for a period of time after 
his July 1998 surgery.


Analysis

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) above.  
38 C.F.R. § 4.30 (2003).

After carefully reviewing the relevant evidence of record, 
the Board finds that the requested extension of a total 
rating for convalescence is not warranted.  The hospital 
report for the veteran's July 1998 surgery reveals that he 
did well post-operatively, and that he was discharged the day 
after his surgery in stable condition.  The records do not 
suggest, and the veteran does not contend, that the veteran 
required the use of crutches or a wheelchair after his 
surgery, or that he was confined to his house on account of 
his surgery, and the February 2003 statement by the VA 
physician indicates that the veteran was not housebound in 
connection with the surgery.  When seen one week after the 
surgery the veteran was described as healing well, allowing 
for the removal of his sutures, and the October 1998 examiner 
considered the wound from the July 1998 surgery to be well-
healed.  The examiner also noted that the veteran denied 
experiencing any flare-ups or constitutional symptoms, or any 
interference of his right shoulder disability with his daily 
activities, and strength in the right shoulder was only 
minimally diminished.

In addition, while the veteran's shoulder was initially 
immobilized, the records show that at least by October 1998 
the veteran was receiving physical therapy for his right 
shoulder consisting of range of motion and strengthening 
exercises.  In short, the record shows that by October 31, 
1998, no severe post-operative residuals, such as 
incompletely healed surgical wounds, therapeutic 
immobilization of the right shoulder, the necessity for house 
confinement, or the necessity for use of a wheelchair or 
crutches, were present in the veteran.
 
When first seen for a follow up visit later in July 1998, the 
veteran's treating physicians anticipated that within three 
months (or near the end of October 1998) no further follow up 
visits would be required.  The October 1998 treatment note 
shows that the veteran only experienced minor soreness of the 
right shoulder, that his range of right shoulder motion was 
within functional limits and largely equal to shoulder 
function on the left, and that the veteran's right elbow was 
interfering with his ability to exercise the shoulder.  When 
examined in October 1998 the veteran reported experiencing 
stiffness, weakness, and lack of endurance of the right 
shoulder, but denied any other pertinent symptoms or 
interference with his daily activities, and exhibited a 
substantial level of right shoulder motion.  

Although the treatment records indicate that the veteran was 
not actually discharged from the orthopedic clinic until 
April 1999, and was only at that time cleared for working in 
his yard, the records show that after October 1998 the 
veteran's primary orthopedic complaints revolved around his 
right elbow, rather than his right shoulder.  (The treatment 
records for the remainder of 1999 show that his physical 
therapy sessions were focused almost exclusively on his right 
elbow problems).  In any event, the veteran's medical history 
was reviewed by a physician in February 2003, who concluded 
that the veteran's post-operative course was unremarkable, 
and that he would have required no more than 10 weeks 
convalescence.  This opinion is supported by the VA treatment 
records showing that the veteran's treating physicians 
themselves anticipated full convalescence by the end of 
October 1998, and showing that the veteran had largely full 
strength and function of the right shoulder by the end of 
October 1998, as well as by the report of the October 1998 VA 
fee basis examination showing largely full strength and 
substantial range of shoulder motion.

The Board acknowledges that the veteran has remained 
unemployed since his July 1998 surgery, but points out that 
the veteran was unemployed for more than 10 years prior to 
the surgery, that he indicated in November 1998 that he was 
not seeking gainful employment, and that he has been found by 
the Social Security Administration to be disabled based on 
psychiatric disability.  The Board also acknowledges the 
veteran's contention that he is entitled to a temporary total 
evaluation from at least May 1992, but points out that the 
pertinent regulation does not allow assignment of such an 
evaluation prior to the date of the procedure at issue.  
Moreover, to the extent that the veteran argues that his 
shoulder symptoms currently warrant assignment of a 100 
percent evaluation, these are factors for consideration in 
evaluating the underlying disability; they do not justify the 
extension of a temporary total rating for convalescence.

In short, there is no medical evidence which suggests that 
the veteran meets any of the criteria listed in 38 C.F.R. 
§ 4.30(a)(1), (2) or (3) which would allow the grant of 
additional months of a temporary total convalescence rating.  
The Board therefore concludes that the preponderance of the 
evidence is against an extension of a total disability 
evaluation for convalescence beyond October 31, 1998.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an extension of a total disability evaluation 
for convalescence beyond October 31, 1998, based on right 
shoulder surgery performed on July 17, 1998, is denied. 


REMAND

By a rating decision dated in October 1999, the RO 
implemented a September 1999 Board decision granting 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
traumatic injury to the right acromioclavicular joint with 
post-operative residuals of resection of the distal right 
clavicle, and traumatic right olecranon exostosis/tendinitis; 
the disabilities were assigned a combined 20 percent 
evaluation.

In an April 2000 rating decision, the RO re-characterized the 
above disability as two separate and distinct disabilities: 
(1) residuals of a right shoulder injury with resection of 
the distal clavicle, and (2) residuals of traumatic right 
olecranon exostosis/tendinitis; each was evaluated as 10 
percent disabling.  As noted in the Introduction, the matter 
of the proper disability rating assignable for the right 
shoulder disability is no longer before the Board. 

As noted previously, on November 9, 2000 the VCAA was signed 
into law, and on August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  Among 
other things, the VCAA and implementing regulations require 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran 
arguably has been adequately advised as to what evidence VA 
would obtain for him and of what information or evidence he 
was responsible for submitting in connection with his claim 
for a rating in excess of 10 percent for residuals of 
traumatic right olecranon exostosis/tendinitis, he has not 
been adequately informed of the information and evidence 
necessary to substantiate that claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this regard the Board points out 
that the RO sent the veteran correspondence in December 2002 
which notified him of the information and evidence necessary 
to substantiate a claim for service connection, but not for a 
claim concerning the propriety of an initial rating assigned 
a disability.  Consequently, in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claim for 
a rating in excess of 10 percent for 
residuals of traumatic right 
olecranon exostosis/tendinitis.  The 
letter should also specifically 
inform the veteran and his 
representative of which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for a rating 
in excess of 10 percent for 
residuals of traumatic right 
olecranon exostosis/tendinitis.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to a rating in excess of 
10 percent for residuals of 
traumatic right olecranon 
exostosis/tendinitis.  In re-
adjudicating the claim, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



